 1
 2
 3
 4                        UNITED STATES DISTRICT COURT
 5                       CENTRAL DISTRICT OF CALIFORNIA
 6
 7 MARY TORRES, an individual; BENNY                Case No.: 2:19-cv-19-6659-JFW
   TORRES, an individual, heirs and                 (AGRx)
 8 successors-in-interest to MICHAEL
   TORRES, deceased,
 9
                Plaintiffs,                         PROTECTIVE ORDER
10
          v.
11
   COUNTY OF VENTURA, a public entity;
12
   RONALD CHIPS, an individual; VU
13 CONG DAO, an individual; EDWARD
   BUSSE, an individual; WILLIAM “BILL”
14
   AYUB, in his individual capacity and
15 official capacity as Sheriff of Ventura
16 County; ERIC DOWD, in his individual
   capacity and official capacity as Sheriff of
17 Ventura County; and DOES 3through 10,
18 inclusive,
19 Defendants.
20
           The parties having so stipulated, and good cause appearing, the Stipulated
21
     Protective Order filed by the parties is hereby granted.
22
23
           IT IS SO ORDERED:
24
25
     DATED: 1RYHPEHU                  _____________________________________
26
                                            Honorable Alicia G. Rosenberg
27                                          United States Magistrate Judge
28

                                                1
 1 Neama Rahmani (State Bar No. 223819)
   H. Dean Aynechi (State Bar No. 292229)
 2
   WEST COAST TRIAL LAWYERS, APLC
 3 350 South Grand Avenue, Suite 3325
   Los Angeles, California 90071
 4
   Telephone: (213) 927-3700
 5 filings@westcoasttriallawyers.com
 6
     Kaveh Navab (State Bar No. 280235)
 7   NAVAB LAW, APC
 8   13160 Mindanao Way, Suite 280
     Marina del Rey, California 90292
 9   Telephone: (310) 826-1002
10   NavabLaw@gmail.com

11 Attorneys for Plaintiffs
12 MARY TORRES and BENNY TORRES
13
                          UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
   MARY TORRES, an individual; BENNY              Case No.: 2:19-cv-19-6659-JFW
16 TORRES, an individual, heirs and               (AGRx)
   successors-in-interest to MICHAEL
17 TORRES, deceased,
18               Plaintiffs,                      STIPULATED PROTECTIVE
19        v.                                      ORDER
20 COUNTY OF VENTURA, a public entity;
21 RONALD CHIPS, an individual; VU
   CONG DAO, an individual; EDWARD
22 BUSSE, an individual; WILLIAM “BILL”
23 AYUB, in his individual capacity and
   official capacity as Sheriff of Ventura
24 County; ERIC DOWD, in his individual
25 capacity and official capacity as Sheriff of
   Ventura County; and DOES 3through 10,
26
   inclusive,
27
                Defendants.
28
                                              1
 1 1.      A. PURPOSES AND LIMITATIONS
 2
 3         Discovery in this action is likely to involve production of confidential,
 4 proprietary, or private information for which special protection from public disclosure
 5 and from use for any purpose other than prosecuting this litigation may be warranted.
 6 Accordingly, the parties hereby stipulate to and petition the Court to enter the
   following Stipulated Protective Order. The parties acknowledge that this Order does
 7
   not confer blanket protections on all disclosures or responses to discovery and that
 8
   the protection it affords from public disclosure and use extends only to the limited
 9
   information or items that are entitled to confidential treatment under the applicable
10
   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11
   that this Stipulated Protective Order does not entitle either party to file confidential
12
   information under seal; Civil Local Rule 79-5 sets forth the procedures that the parties
13
   will follow and the standards that will be applied when a party seeks permission from
14 the court to file material under seal.
15
16         B. GOOD CAUSE STATEMENT
17
18         This action is likely to involve materials and information that Defendants
19 County of Ventura (“County”), Ronald Chips (“Chips”), Edward Busse (“Busse”),
20 William “Bill” Ayub (“Ayub”), and Eric Dowd (“Dowd”) (collectively referred to as
21 “County Defendants”) maintain as confidential for which special protection from
22 public disclosure and from use for any purpose other than prosecution of this action
23 is warranted. Such records include materials relating to or regarding peace officers
24 personnel files, records concerning the description, design and layout of the Ventura
25 County Jail, investigation materials and information, material relating to incidents
   involving Plaintiffs, Decedent, or third parties containing sensitive information,
26
   materials containing private information regarding Plaintiffs, Decedent, or third
27
   parties, County of Ventura policies, procedures, and/or training materials, Internal
28
                                            2
 1 Affairs materials and information, video recordings, photographs, and other
 2 administrative materials and information currently in the possession of the County
 3 Defendants and which the County Defendants believe need special protection from
 4 public disclosure and from use for any purpose other than prosecuting this litigation,
 5 information otherwise generally unavailable to the public, or which may be privileged
 6 or otherwise protected from disclosure under state or federal statutes, court rules, case
     decisions, or common law.
 7
            Accordingly, to expedite the flow of information, to facilitate the prompt
 8
     resolution of disputes over confidentiality of discovery materials, to adequately
 9
     protect information the parties are entitled to keep confidential, to ensure that the
10
     parties are permitted reasonable necessary uses of such material in preparation for
11
     and in the conduct of trial, to address their handling at the end of the litigation, and
12
     serve the ends of justice, a protective order for such information is justified in this
13
     matter. It is the intent of the parties that information will not be designated as
14 confidential for tactical reasons and that nothing be so designated without a good
15 faith belief that it has been maintained in a confidential, non-public manner, and
16 there is good cause why it should not be part of the public record of this case.
17
18 2.       DEFINITIONS
19          2.1    Action: Mary Torres, et al. v. County of Ventura, et al. Case No.: 2:19-
20 cv-19-6659-JFW (AGRx).
21          2.2    Challenging Party: a Party or Non-Party that challenges the designation
22 of information or items under this Order.
23        2.3 “CONFIDENTIAL” Information or Items: information (regardless of

24 how it is generated, stored or maintained) or tangible things that qualify for
25 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
     the Good Cause Statement.
26
            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
27
     their support staff).
28
                                                 3
 1         2.5    Designating Party: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4     2.6 Disclosure or Discovery Material: all items or information, regardless
 5 of the medium or manner in which it is generated, stored, or maintained (including,
 6 among other things, testimony, transcripts, and tangible things), that are produced or
     generated in disclosures or responses to discovery in this matter.
 7
           2.7    Expert: a person with specialized knowledge or experience in a matter
 8
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
 9
     an expert witness or as a consultant in this Action.
10
           2.8    House Counsel: attorneys who are employees of a party to this Action.
11
     House Counsel does not include Outside Counsel of Record or any other outside
12
     counsel.
13
           2.9    Non-Party: any natural person, partnership, corporation, association, or
14 other legal entity not named as a Party to this action.
15        2.10 Outside Counsel of Record: attorneys who are not employees of a party
16 to this Action but are retained to represent or advise a party to this Action and have
17 appeared in this Action on behalf of that party or are affiliated with a law firm which
18 has appeared on behalf of that party, and includes support staff.
19         2.11 Party: any party to this Action, including all of its officers, directors,
20 employees, consultants, retained experts, and Outside Counsel of Record (and their
21 support staffs).
22       2.12 Producing Party: a Party or Non-Party that produces Disclosure or
23 Discovery Material in this Action.
24      2.13 Professional Vendors: persons or entities that provide litigation support

25 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26
   and their employees and subcontractors.
27
28
                                                4
 1         2.14 Protected Material: any Disclosure or Discovery Material that is
 2 designated as “CONFIDENTIAL.”
 3 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 4 Producing Party.
 5
 6 3.      SCOPE
           The protections conferred by this Stipulation and Order cover not only
 7
     Protected Material (as defined above), but also (1) any information copied or
 8
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9
     compilations of Protected Material; and (3) any testimony, conversations, or
10
     presentations by Parties or their Counsel that might reveal Protected Material.
11
     Any use of Protected Material at trial shall be governed by the orders of the trial
12
     judge. This Order does not govern the use of Protected Material at trial.
13
14 4.      DURATION
15         Even after final disposition of this litigation, the confidentiality obligations
16 imposed by this Order shall remain in effect until a Designating Party agrees
17 otherwise in writing or a court order otherwise directs. Final disposition shall be
18 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
19 or without prejudice; and (2) final judgment herein after the completion and
20 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
21 including the time limits for filing any motions or applications for extension of time
22 pursuant to applicable law.
23
24 5.      DESIGNATING PROTECTED MATERIAL

25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
           Each Party or Non-Party that designates information or items for protection
26
     under this Order must take care to limit any such designation to specific material
27
     that qualifies under the appropriate standards. The Designating Party must
28
                                                5
 1 designate for protection only those parts of material, documents, items, or oral or
 2 written communications that qualify so that other portions of the material,
 3 documents, items, or communications for which protection is not warranted are not
 4 swept unjustifiably within the ambit of this Order.
 5         Mass, indiscriminate, or routinized designations are prohibited. Designations

 6 that are shown to be clearly unjustified or that have been made for an improper
   purpose (e.g., to unnecessarily encumber the case development process or to impose
 7
   unnecessary expenses and burdens on other parties) may expose the Designating
 8
   Party to sanctions.
 9
          If it comes to a Designating Party’s attention that information or items that it
10
   designated for protection do not qualify for protection, that Designating Party must
11
   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12
          5.2 Manner and Timing of Designations. Except as otherwise provided in
13
   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15 under this Order must be clearly so designated before the material is disclosed or
16 produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19 but excluding transcripts of depositions or other pretrial or trial proceedings), that
20 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
21 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
22 portion or portions of the material on a page qualifies for protection, the Producing
23 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24 markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
     need not designate them for protection until after the inspecting Party has indicated
26
     which documents it would like copied and produced. During the inspection and
27
     before the designation, all of the material made available for inspection shall be
28
                                                6
 1 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2 documents it wants copied and produced, the Producing Party must determine which
 3 documents, or portions thereof, qualify for protection under this Order. Then,
 4 before producing the specified documents, the Producing Party must affix the
 5 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6 portion or portions of the material on a page qualifies for protection, the Producing
     Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 7
     markings in the margins).
 8
           (b) for testimony given in depositions that the Designating Party identify the
 9
     Disclosure or Discovery Material on the record, before the close of the deposition all
10
     protected testimony.
11
           (c) for information produced in some form other than documentary and for
12
     any other tangible items, that the Producing Party affix in a prominent place on the
13
     exterior of the container or containers in which the information is stored the legend
14 “CONFIDENTIAL.” If only a portion or portions of the information warrants
15 protection, the Producing Party, to the extent practicable, shall identify the protected
16 portion(s).
17       (d) in the case of depositions, Designating Party may designate all or any
18 portion of the deposition testimony given regarding the Confidential Information in
19 this litigation as Confidential Information orally during the deposition. Any
20 questions intended to elicit testimony regarding the contents of the Confidential
21 Information shall be conducted only in the presence of persons authorized to review
22 the Confidential Information as provided in this Order. Any deposition transcript
23 containing such questions and testimony shall be subject to the same protections and
24 precautions applicable to the Confidential Information.
25         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
26 failure to designate qualified information or items does not, standing alone, waive
27 the Designating Party’s right to secure protection under this Order for such material.
28 Upon timely correction of a designation, the Receiving Party must make reasonable
                                             7
 1 efforts to assure that the material is treated in accordance with the provisions of this
 2 Order.
 3
 4 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5        6.1    Timing of Challenges. Any Party or Non-Party may challenge a

 6 designation of confidentiality at any time that is consistent with the Court’s
   Scheduling Order.
 7
          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 8
   resolution process under Local Rule 37.1 et seq.
 9
          6.3 The burden of persuasion in any such challenge proceeding shall be on
10
   the Designating Party. Frivolous challenges, and those made for an improper
11
   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12
   parties) may expose the Challenging Party to sanctions. Unless the Designating
13
   Party has waived or withdrawn the confidentiality designation, all parties shall
14 continue to afford the material in question the level of protection to which it is
15 entitled under the Producing Party’s designation until the Court rules on the
16 challenge.
17
18 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
19        7.1    Basic Principles. A Receiving Party may use Protected Material that is
20 disclosed or produced by another Party or by a Non-Party in connection with this
21 Action only for prosecuting, defending, or attempting to settle this Action. Such
22 Protected Material may be disclosed only to the categories of persons and under the
23 conditions described in this Order. When the Action has been terminated, a
24 Receiving Party must comply with the provisions of section 13 below (FINAL
25 DISPOSITION). Protected Material must be stored and maintained by a Receiving
   Party at a location and in a secure manner that ensures that access is limited to the
26
   persons authorized under this Order.
27
28
                                               8
 1        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2 otherwise ordered by the court or permitted in writing by the Designating Party, a
 3 Receiving Party may disclose any information or item designated
 4 “CONFIDENTIAL” only to:
 5        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

 6 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   to disclose the information for this Action;
 7
          (b) the officers, directors, and employees (including House Counsel) of the
 8
   Receiving Party to whom disclosure is reasonably necessary for this Action;
 9
          (c) Experts (as defined in this Order) of the Receiving Party to whom
10
   disclosure is reasonably necessary for this Action and who have signed the
11
   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12
          (d) the court and its personnel;
13
          (e) court reporters and their staff;
14        (f) professional jury or trial consultants, mock jurors, and Professional
15 Vendors to whom disclosure is reasonably necessary for this Action and who have
16 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17        (g) the author or recipient of a document containing the information or a
18 custodian or other person who otherwise possessed or knew the information;
19        (h) during their depositions, witnesses, and attorneys for witnesses, in the
20 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
22 not be permitted to keep any confidential information unless they sign the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
24 agreed by the Designating Party or ordered by the court. Pages of transcribed
25 deposition testimony or exhibits to depositions that reveal Protected Material may
   be separately bound by the court reporter and may not be disclosed to anyone except
26
   as permitted under this Stipulated Protective Order; and (i) any mediator or
27
   settlement officer, and their supporting personnel, mutually agreed upon by any of
28
                                              9
 1 the parties engaged in settlement discussions.
 2
 3 8.      PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 4         LITIGATION
 5         If a Party is served with a subpoena or a court order issued in other litigation

 6 that compels disclosure of any information or items designated in this Action as
   “CONFIDENTIAL,” that Party must:
 7
          (a) promptly notify in writing the Designating Party. Such notification shall
 8
   include a copy of the subpoena or court order;
 9
          (b) promptly notify in writing the party who caused the subpoena or order to
10
   issue in the other litigation that some or all of the material covered by the subpoena
11
   or order is subject to this Protective Order. Such notification shall include a copy of
12
   this Stipulated Protective Order; and
13
          (c) cooperate with respect to all reasonable procedures sought to be pursued
14 by the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served with
16 the subpoena or court order shall not produce any information designated in this
17 action as “CONFIDENTIAL” before a determination by the court from which the
18 subpoena or order issued, unless the Party has obtained the Designating Party’s
19 permission. The Designating Party shall bear the burden and expense of seeking
20 protection in that court of its confidential material and nothing in these provisions
21 should be construed as authorizing or encouraging a Receiving Party in this Action
22 to disobey a lawful directive from another court.
23
24 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

25         PRODUCED IN THIS LITIGATION
           (a) The terms of this Order are applicable to information produced by a Non-
26
     Party in this Action and designated as “CONFIDENTIAL.” Such information
27
     produced by Non-Parties in connection with this litigation is protected by the
28
                                               10
 1 remedies and relief provided by this Order. Nothing in these provisions should be
 2 construed as prohibiting a Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to
 4 produce a Non-Party’s confidential information in its possession, and the Party is
 5 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6 confidential information, then the Party shall:
                 (1) promptly notify in writing the Requesting Party and the Non-Party
 7
   that some or all of the information requested is subject to a confidentiality
 8
   agreement with a Non-Party;
 9
                 (2) promptly provide the Non-Party with a copy of the Stipulated
10
   Protective Order in this Action, the relevant discovery request(s), and a reasonably
11
   specific description of the information requested; and
12
                 (3) make the information requested available for inspection by the
13
   Non-Party, if requested.
14        (c) If the Non-Party fails to seek a protective order from this court within 14
15 days of receiving the notice and accompanying information, the Receiving Party
16 may produce the Non-Party’s confidential information responsive to the discovery
17 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
18 not produce any information in its possession or control that is subject to the
19 confidentiality agreement with the Non-Party before a determination by the court.
20 Absent a court order to the contrary, the Non-Party shall bear the burden and
21 expense of seeking protection in this court of its Protected Material.
22
23 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

25 Protected Material to any person or in any circumstance not authorized under this
   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26
   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
27
   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
28
                                              11
 1 persons to whom unauthorized disclosures were made of all the terms of this Order,
 2 and (d) request such person or persons to execute the “Acknowledgment and
 3 Agreement to Be Bound” that is attached hereto as Exhibit A.
 4
 5 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 6         PROTECTED MATERIAL
           When a Producing Party gives notice to Receiving Parties that certain
 7
     inadvertently produced material is subject to a claim of privilege or other protection,
 8
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
10
     procedure may be established in an e-discovery order that provides for production
11
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
12
     (e), insofar as the parties reach an agreement on the effect of disclosure of a
13
     communication or information covered by the attorney-client privilege or work
14 product protection, the parties may incorporate their agreement in the stipulated
15 protective order submitted to the court.
16
17 12.     MISCELLANEOUS
18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19 person to seek its modification by the Court in the future.
20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
21 Protective Order no Party waives any right it otherwise would have to object to
22 disclosing or producing any information or item on any ground not addressed in this
23 Stipulated Protective Order. Similarly, no Party waives any right to object on any
24 ground to use in evidence of any of the material covered by this Protective Order.
25         12.3 Filing Protected Material. A Party that seeks to file under seal any
     Protected Material must comply with Civil Local Rule 79-5. Protected Material
26
     may only be filed under seal pursuant to a court order authorizing the sealing of the
27
     specific Protected Material at issue. If a Party's request to file Protected Material
28
                                                12
 1 under seal is denied by the court, then the Receiving Party may file the information
 2 in the public record unless otherwise instructed by the court.
 3
 4 13.     FINAL DISPOSITION
 5         After the final disposition of this Action, as defined in paragraph 4, within 60

 6 days of a written request by the Designating Party, each Receiving Party must return
   all Protected Material to the Producing Party or destroy such material. As used in
 7
   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8
   summaries, and any other format reproducing or capturing any of the Protected
 9
   Material. Whether the Protected Material is returned or destroyed, the Receiving
10
   Party must submit a written certification to the Producing Party (and, if not the same
11
   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
12
   (by category, where appropriate) all the Protected Material that was returned or
13
   destroyed and (2) affirms that the Receiving Party has not retained any copies,
14 abstracts, compilations, summaries or any other format reproducing or capturing any
15 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
16 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
18 reports, attorney work product, and consultant and expert work product, even if such
19 materials contain Protected Material. Any such archival copies that contain or
20 constitute Protected Material remain subject to this Protective Order as set forth in
21 Section 4 (DURATION).
22 14. Any violation of this Order may be punished by any and all appropriate
23 measures including, without limitation, contempt proceedings and/or monetary
24 sanctions.
25
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
26
27
28
                                              13
 1 DATED:       10/30/2019
 2
 3                /s/ Kaveh Navab
   Kaveh Navab, Attorney for Plaintiffs
 4
   Marry Torres and Benny Torres
 5
 6
 7 DATED:           10/30/2019
 8
 9             /s/ Rocco Zambito
10 Rocco Zambito, Jr.
   Attorneys for Defendants
11 County of Ventura, Ronald Chips, and Edward Busse
12 William “Bill” Ayub, and Eric Dowd
13
14
15 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17 DATED: ________________________
18
19 _____________________________________
20 Honorable Alicia G. Rosenberg
   United States Magistrate Judge
21
22
23
24
25
26
27
28
                                          14
 1                                   EXHIBIT A
 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ , of _________________                          ,
 4 declare under penalty of perjury that I have read in its entirety and understand the
 5 Stipulated Protective Order that was issued by the United States District Court for
 6 the Central District of California on                  in the case of Torres v. County
 7 of Ventura, et al. Case No.: 2:19-cv-19-6659-JFW (AGRx). I agree to comply with
 8 and to be bound by all the terms of this Stipulated Protective Order and I understand
 9 and acknowledge that failure to so comply could expose me to sanctions and
10 punishment in the nature of contempt. I solemnly promise that I will not disclose in
11 any manner any information or item that is subject to this Stipulated Protective
12 Order to any person or entity except in strict compliance with the provisions of this
13 Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint __________________________ of
18 _______________________________________ as my California agent for service
19 of process in connection with this action or any proceedings related to enforcement
20 of this Stipulated Protective Order.
21 Date: ______________________________________
22
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28
                                      15
